DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 10/12/2021, responding to the office action mailed on 04/13/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/12/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claims 1 and 11, the prior art fails to teach: average radii of curvature of a plurality of microlenses included in the unit cells that constitute the respective regions satisfy a relational expression expressed by Expression (1) below:
            
                
                    
                        1
                    
                    
                        R
                        a
                    
                
                 
                ≤
                
                    
                        1
                    
                    
                        R
                        b
                    
                
                <
                
                    
                        2
                    
                    
                        R
                        a
                    
                
                 
                …
                …
                E
                x
                p
                r
                e
                s
                s
                i
                o
                n
                 
                (
                2
                )
            
        
Where, in Expression (1) above,

Rb is an average radius of curvature of a plurality of microlenses included in a unit cell that constitutes the first region, and wherein the unit cells comprise four sides and boundaries on the four sides of the unit cell are such that discontinuousness does not occur in the array sequence, and a non-lens region does not exist between adjacent microlenses, and between the unit cells, a layout pattern of a plurality of microlenses provided in the unit cell is continuous in a sequence direction of the unit cells, along with the structural limitations positively recited in each respective independent claim. Furthermore, see at least pages 11-15 of Applicant Arguments/Remarks made in amendment, filed on 10/12/2021.  
Regarding claims 2-10 and 12-14, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0319379 and US 2017/0285341: teaches diffusing plate having different regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872